DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 2/8/2021, with respect to the rejection of claims 9, 11-15, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112. Furthermore, the claims are objected to for various informalities.

Claim Objections
Claims 9, 11-15, and 21 are objected to because of the following informalities:
Claim 9, line 2, “plurality of objects” should be “a plurality of objects” for grammatical reasons;
Claim 9, line 7, “flows records” should be “flow record” for grammatical reasons and to provide proper antecedent basis to the usage of the phrase “flow record” throughout the claims(s);
Claim 9, lines 5 and 10-11, the phrase “a plurality of nodal devices” appears in line 5 but the phrase “the plurality of network nodal devices” appears in lines 10-11 and therefore line 5 should refer to a plurality of “network” nodal devices to provide proper antecedent basis;

Claim 9, line 27, a comma should appear between the word “violations” and the word “whereby” for grammatical reasons;
Claim 9, line 28, a comma should appear between the word “objects” and the word “wherein” for grammatical reasons;
Claims 11-15 and 21, line 1, refer to “The monitoring device” but claim 9 is directed to “A network monitoring device” and therefore the dependent claims should refer to a “network” monitoring device;
Claim 13, line 2, the phrase “are further configured” should be “and is further configured” for grammatical reasons; and
Claim 14, line 2, the phrase “are further configured” should be “and is further configured” for grammatical reasons.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 11-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 9, line 6, it is unclear if the “user interface” is claiming a structure of a user interface or if the phrase is intended to communicate that a user is interfacing with the Graphical User Interface structure of the claim limitation. In other words, it is unclear if “user interface” refers to a user performing the action of interfacing (i.e., a verb) or if “user interface” is meant to be taken together as one structure (i.e., a noun).

As to claims 11-15 and 21, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 9 above.

As to claim 15, the meaning of the claim is unclear to the examiner. It is unclear if the phrase “generate the single managed data object devices are further configured and operable to generate the managed object associated with the determined portion of network traffic” is meant to refer to generating single managed data object devices (if so, it is unclear how one generates a device from the specification) or if the phrase is meant to refer to generating a single managed data object and there is supposed to be a word or words between the word “object” and the word “devices.”
	Further, it is unclear if the “managed data object” of line 3 of the claim is referring to the “single managed data object” of line 2 of the claim or if a new element of 

Allowable Subject Matter
Claims 9, 11-15, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.
	The applicant’s remarks filed on 2/8/2021 are persuasive in pointing out the differences between the prior art of record (Korsunsky, U.S. Publication No. 2011/0219035, Keralapura, U.S. Patent No. 8,676,729, Chari, U.S. Publication No. 2017/0286690, and Christodorescu, U.S. Patent No. 9,158,604) and the claim(s) as amended. In particular, the prior art of record does not teach splitting a single managed data object into at least two separate managed data objects, wherein each separate managed data object relates to a respective network attack vector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner, Art Unit 2454
3/17/2021